Exhibit 10.2

SUBLEASE AGREEMENT

SUBLEASE (“Sublease”) made as of this 22nd day of September, 2017 (the
“Effective Date”) by and between McDermott Will & Emery LLP, an Illinois limited
liability partnership (“Sublessor”) and Dermira, Inc., a Delaware corporation
(“Sublessee”).

WHEREAS, Middlefield Park, a California general partnership (“Overlandlord”) and
Sublessor entered into a lease dated as of November 6, 2008 (the “Original
Overlease”) as amended by that certain First Amendment to Lease, dated December
2, 2009 (the “First Amendment”), that certain Second Amendment to Lease, dated
May 14, 2010 (the “Second Amendment”), and that certain Third Amendment to
Lease, dated November 28, 2012 (the “Third Amendment”), and that certain Fourth
Amendment to Lease, dated June 25, 2014 (the “Fourth Amendment”, together with
the Original Overlease, the First Amendment, the Second Amendment, and the Third
Amendment, collectively, the “Overlease”) for certain premises located in the
building (the “Building”) known as 275 Middlefield Road, Menlo Park, California
(collectively, the “Overlease Premises”).

WHEREAS, Sublessor desires to lease to Sublessee and Sublessee desires to lease
from Sublessor, a portion of the Overlease Premises consisting of approximately
23,798 rentable square feet of space on the 3rd floor of the Building (the
“Sublease Premises”) and further described on Exhibit A attached hereto and by
this reference incorporated herein on the terms and conditions and for the term
as hereinafter set forth.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties for themselves and, as permitted hereunder, their
successors and assigns, covenant and agree as follows:

1.Definitions.

All terms contained in this Sublease, shall for purposes hereof, have the same
meaning ascribed to them in the Overlease unless otherwise defined herein.

“Abatement” shall have the meaning set forth in Section 3(d) hereof.

“Additional Rent” shall mean, collectively, all sums of money which shall become
due and payable by Sublessee to Sublessor hereunder, including, without
limitation, the Sublessee Operating Expense Payment and the Sublessee Tax
Payment.

“Alterations” shall have the meaning set forth in Section 20(a) hereof.

“Base Rent” shall have the meaning set forth in Section 3(a) hereof.

“Brokers” shall have the meaning set forth in Section 24 hereof.

“Building Services” shall have the meaning set forth in Section 6 hereof.

“Business Days” shall mean all days except Saturdays, Sundays and Holidays.

DM_US 84278156-8.PG0510.0010

--------------------------------------------------------------------------------

 

“Commencement Date” shall have the meaning set forth in Section 2 hereof.

“Expiration Date” shall have the meaning set forth in Section 2 hereof.

“FF&E” shall have the meaning set forth in Section 16(f) hereof.

“HVAC” shall have the meaning set forth in Section 11(a) hereof.

“Incorporated Provisions” shall mean the provisions of the Overlease listed on
Exhibit C attached hereto and made a part hereof.

“Initial Alterations” shall have the meaning set forth in Section 20(a) hereof.

“Interim Electric Charge” shall have the meaning set forth in Section 12(d)
hereof.

“Letter of Credit” shall have the meaning set forth in Section 14(c) hereof.

“Permitted Uses” shall have the meaning set forth in Section 7(a) hereof.

“Rent Commencement Date” shall have the meaning set forth in Section 3(c)
hereof.

“Security Deposit” shall have the meaning set forth in Section 14(a) hereof.

“Sublessee Operating Amount” shall mean Sublessee’s Operating Share of Common
Operating Expenses for an applicable calendar year.

“Sublessee Operating Expense Payment” shall have the meaning set forth in
Section 4(a) hereof.

“Sublessee Tax Payment” shall have the meaning set forth in Section 4(b) hereof.

“Sublessee’s Delay” shall have the meaning set forth in Section 16(c) hereof.

“Sublessee’s Operating Share” shall mean 36.37%.

“Sublessee’s Tax Share” shall mean 36.37%.

“Sublessee’s Work” shall have the meaning set forth in Section 20(b) hereof.

“Sublessor’s Work” shall have the meaning set forth in Section 16(a) hereof.

“Term” shall have the meaning set forth in Section 2 hereof.

“Underlying Lessor” shall have the meaning set forth in Section 13(a) hereof.

2.Term.

Subject to Overlandlord’s consent to this Sublease in accordance with Section
32(i), Sublessor hereby leases to Sublessee, and Sublessee hires and subleases
from Sublessor,

 

2

 

 

 

 

 

--------------------------------------------------------------------------------

 

on the terms, covenants and conditions hereinafter provided, the Sublease
Premises for a term (the “Term”) commencing on the earlier to occur of (i)
January 1, 2018, and (ii) the date on which Sublessee’s Work is completed (such
earlier date, the “Commencement Date”), and ending on April 30, 2024  (the
“Expiration Date”) unless sooner terminated as herein provided.   Sublessee
shall have access to the Sublease Premises (X) to assist in its planning of
Sublessee’s Work (for planning purposes only) during the first thirty (30) days
following the Effective Date, and (Y) from and after the thirty-first (31st) day
following the Effective Date, to plan, commence and complete Sublessee’s Work,
in each case upon reasonable advance notice to Sublessor, and provided that (a)
such access shall not interfere with Sublessor’s use of the Overlease Premises,
(b) such access shall not delay or interfere with Sublessor’s Work, (c)
Sublessee shall have secured and have in force all insurance coverages required
pursuant to Article 5 hereof, and (d) if requested by Sublessor, Sublessee shall
be accompanied at all times by a representative designated by Sublessor.

3.Rent.

(a)Sublessee shall pay Sublessor a fixed annual rental (the “Base Rent”) at the
rate set forth in the table below, to be paid in equal monthly
installments.  The Base Rent shall be prorated for any partial lease year during
the Term.

Months of Term

Monthly Rate

(Per RSF)

Rent Commencement Date through the last day of the 12th full calendar month of
the Term

$5.85

First day of the 13th full calendar month of the Term through the last day of
the 24th full calendar month of the Term

$6.03

First day of the 25th full calendar month of the Term through the last day of
the 36th full calendar month of the Term

$6.21

First day of the 37th full calendar month of the Term through the last day of
the 48th full calendar month of the Term

$6.39

First day of the 49th full calendar month of the Term through the last day of
the 60th full calendar month of the Term

$6.58

First day of the 61st full calendar month of the Term through the last day of
the 72nd full calendar month of the Term

$6.78

First day of the 73rd full calendar month of the Term through the Expiration
Date

$6.99

(b)Sublessee shall pay the Base Rent, in advance, on the first day of each and
every month during the term of this Sublease without prior demand therefor and
without set off or reduction whatsoever, except that the first monthly
installment of Base Rent shall be paid at the execution this Sublease.

(c)If the Rent Commencement Date shall not occur on the first day of a calendar
month, the monthly rent shall be prorated on a per diem basis, and Sublessor
shall credit the excess amount paid on the execution of this Sublease for the
payment of Base Rent for the next succeeding calendar month following the Rent
Commencement Date.

 

3

 

 

 

 

 

--------------------------------------------------------------------------------

 

(d)Provided that Sublessee shall not then be in default under any of the terms,
covenants and conditions contained in this Sublease beyond the expiration of any
applicable notice and/or cure period, Sublessee shall be entitled to an
abatement (the “Abatement”) of the Base Rent for the period commencing on the
Commencement Date and ending forty-five (45) days after the Commencement Date,
and Sublessee’s obligation to pay the Base Rent shall commence on the date that
is forty-six (46) days after the Commencement Date (the “Rent Commencement
Date”).  Notwithstanding the foregoing, (i) during such periods in which the
Abatement is effective, Sublessee shall not be relieved of its obligation to pay
any Additional Rent, and (ii) the Abatement is expressly conditioned upon
Sublessee not being in default of this Sublease.  In the event that Sublessee
defaults hereunder beyond any applicable cure period, then Sublessee shall
promptly pay to Sublessor upon demand, as Additional Rent, a sum equal to the
unamortized amount of the Abatement as of the date of such default. Sublessee
acknowledges and agrees that the consideration for the Abatement is Sublessee’s
agreement to perform all of the terms, covenants and conditions of this Sublease
on its part to be performed.

(e)If Sublessee fails to pay the full amount of any Base Rent or Additional Rent
or other charges within five (5) days after the date payment is due and payable,
the unpaid amounts will be subject to, in addition to any other remedies
available to Sublessor under the terms of this Sublease or the Incorporated
Provisions, (i) a late payment charge equal to four (4%) percent of the unpaid
amounts and (ii) interest at the maximum legal interest rate allowed by law
between contracting parties, compounded annually, for each dollar overdue until
such payment is made in full, in each case to defray Sublessor’s administrative
and other costs in connection therewith.  The payment of this late payment
charge and/or interest charge will not constitute a waiver by Sublessor of any
default by Sublessee under the Sublease. In the event any late payment charge is
applied to all or any portion of Base Rent or Additional Rent, Sublessor will
promptly provide written notice thereof to Sublessee; provided that Sublessor’s
failure to provide such notice shall not constitute a waiver of its right to
receive any amounts due under this Section 3(e) from time to time.

4.Additional Rent.

(a)Commencing on the Commencement Date, Sublessee shall also pay Sublessee’s
Operating Share of Common Operating Expenses required to be paid by Sublessor to
Overlandlord under the Overlease (as and when the same shall become due under
the Overlease) (the “Sublessee Operating Expense Payment”).

(b)Commencing on the Commencement Date, Sublessee shall also pay Sublessee’s Tax
Share of Real Property Taxes required to be paid by Sublessor to Overlandlord
under the Overlease (as and when the same shall become due under the Overlease)
(the “Sublessee Tax Payment”)

(c)Sublessee shall pay Additional Rent within ten (10) Business Days after
receipt by Sublessee of a bill from Sublessor.  The remedies afforded Sublessor
for the non-payment of Additional Rent by Sublessee shall be the same as for
non-payment of Base Rent.  In the event that Sublessor shall receive any credit
or reimbursement from Overlandlord with respect to either Common Operating
Expenses or Real Property Taxes for periods subsequent to the Commencement Date
hereof which, in either case, had been partially paid by Sublessee,

 

4

 

 

 

 

 

--------------------------------------------------------------------------------

 

Sublessor shall within ten (10) Business Days after receipt of any such credit
or reimbursement by Sublessor credit or reimburse Sublessee its proportionate
amount of such credit or reimbursement.

5.Insurance.

(a)Sublessee shall secure and keep in force from and after the date Sublessor
shall deliver possession of the Sublease Premises to Sublessee and throughout
the Term, at Sublessee’s own cost and expense, such insurance with respect to
the Sublease Premises and the Alterations and in such amounts (i) as is required
to be secured by Sublessor, as tenant, under the Overlease, including, without
limitation, the insurance requirements set forth in the Overlease, and (ii) as
any superior mortgagee may reasonably require from time to time; provided,
however, that notwithstanding the foregoing, Sublessor shall maintain, at
Sublessor’s sole cost and expense and with respect to earthquakes and flooding
only, the “all risk” insurance required by Section 9.1.B of the Overlease
covering the Sublease Premises.

(b)Sublessor, Overlandlord (and each member thereof in the event Overlandlord is
a partnership, joint venture or other entity) and Overlandlord’s managing agent
shall be named as additional insureds in the aforesaid insurance policies along
with any superior mortgagees.  At least ten (10) days before Sublessor shall
deliver possession of the Sublease Premises to Sublessee, Sublessee shall
provide Sublessor with Acord 28 (or the nearest equivalent if such form is
discontinued or superseded) certificates of insurance evidencing such policies,
including the additional insureds as required above and reasonably satisfactory
evidence of payment of premiums if requested by Sublessor.  Such certificates
shall provide that, in the event of cancellation or material change, thirty (30)
days prior written notice shall be given to Sublessor and all such other
additional insureds.   Sublessee shall supply renewal certificates no less than
thirty (30) days prior to expiration.  Each policy of insurance shall contain a
waiver of the insurance carrier’s right of subrogation against Sublessor,
superior mortgagee and Overlandlord as respects loss, damage or destruction by
fire or other insured casualty occurring while this Sublease is in effect.

(c)Sublessor’s insurance shall contain waivers of subrogation with respect to
Sublessee and add Sublessee’s name as an additional insured.

6.Incorporation of Overlease.

(a)This Sublease is subject and subordinate to the Overlease.  This provision
shall be self-operative but Sublessee shall within fifteen (15) days of
Sublessor’s request execute any instrument reasonably requested by Sublessor or
Overlandlord to evidence or confirm the same.

(b)Sublessee acknowledges it has read and examined the Overlease, and is fully
familiar with the terms, covenants and conditions on Sublessor’s part to be
performed thereunder.  Except as otherwise expressly provided in, or otherwise
inconsistent with, this Sublease, and except to the extent not applicable to the
Sublease Premises, the Incorporated Provisions are hereby incorporated in this
Sublease by reference with the same force and effect as if set forth herein,
except that, unless the context requires otherwise:

 

5

 

 

 

 

 

--------------------------------------------------------------------------------

 

(1) references in such provisions to Owner, Landlord or Lessor shall be deemed
to refer to Sublessor;

(2)references in such provisions to Tenant or Lessee shall be deemed to refer to
Sublessee;

(3)references in such provisions to the Premises or the Office Premises or the
Demised Premises or the Leased Premises shall be deemed to refer to the Sublease
Premises;

(4)references in such provisions to the Term or the Scheduled Term shall be
deemed to refer to the term of this Sublease;

(5)references in such provisions to Base Monthly Rent shall be deemed to refer
to the Base Rent hereof;

(6)references in such provisions to the Commencement Date shall be deemed to
refer to the Commencement Date hereof;

(7)references in such provisions to the Expiration Date shall be deemed to refer
to the Expiration Date hereof;

(8)references in such provisions to other provisions of the Overlease that are
not incorporated herein shall be disregarded;

(9)references in such provisions to subleases, sublettings or subtenants shall
be deemed to refer to subsubleases, subsublettings or subsubtenants; and

(10)references in such provisions to Tenant’s Allocated Share shall be deemed to
refer to Sublessee’ Operating Share.

(c)Notwithstanding the incorporation herein of the Incorporated Provisions, (a)
Sublessor shall not be deemed to have made any representation made by
Overlandlord in the Overlease, and (b) Sublessor shall not be obligated:

(1)to provide any of the services or utilities that Overlandlord has agreed in
the Overlease to provide,

(2)to make any of the repairs or restorations that Overlandlord has agreed in
the Overlease to make,

(3)to comply with any laws or requirements of public authorities with which
Overlandlord has agreed in the Overlease to comply, or

(4)to take any action with respect to the operation, administration or control
of the Building or any of its public or common areas that the Overlandlord has
agreed in the Overlease to take,

 

6

 

 

 

 

 

--------------------------------------------------------------------------------

 

(all the foregoing being herein called the “Building Services”) and, subject to
Sublessor’s covenants in Section 6(d) below, Sublessor shall have no liability
to Sublessee on account of any failure of Overlandlord to do so, or on account
of any failure of Overlandlord to observe or perform any of the terms, covenants
or conditions of the Overlease required to be observed or performed by
Overlandlord, or on account of any other act or omission of
Overlandlord.  Sublessee shall not be entitled to any abatement or diminution of
rent for any period on account of the untenantability of the Sublease Premises
or otherwise (including any such abatement or diminution provided for in any of
the Incorporated Provisions), except that if Sublessor is entitled to and
receives (or would receive based on the terms of the Overlease except that
Sublessor failed to make written request of Overlandlord) an abatement of rent
under the Overlease with respect to any portion of the Sublease Premises with
respect to any day, then Sublessee shall be entitled to an abatement of rent
hereunder with respect to such portion of the Sublease Premises with respect to
such day.  

(d)Sublessor agrees to use commercially reasonable efforts to (i) cause
Overlandlord to provide to Sublessee services it is required to provide under
the Overlease to Sublessor, and (ii) obtain Overlandlord’s consent or approval
whenever required by the Overlease (unless, in such instance, Sublessor is
reasonably withholding its consent or approval).  If Sublessor fails to enforce
Sublessor’s rights against Landlord with respect to the Sublease Premises within
ten (10) days after written request from Sublessee, then Sublessee shall have
the right to take such action in its own name.  For that purpose and to such
extent only, all rights of Sublessor under the Overlease with respect to the
Sublease Premises hereby are conferred upon and assigned to Sublessee, and
Sublessee hereby is subrogated to such rights and remedies to the extent
applicable to the Sublease Premises. If any such action against Overlandlord in
Sublessee’s name shall be barred by reason of lack of privity, non-assignability
or otherwise, then Sublessee may take such action in Sublessor’s name, provided
that Sublessee shall indemnify and hold Sublessor harmless from and against
Sublessee’s costs and expenses (including, without limitation, attorney fees and
expenses) which Sublessor suffers or incurs by reason of such action.

(e)Whenever Sublessee desires to do any act or thing which requires the consent
or approval of Overlandlord:

(1)Sublessee shall not do such act or thing without first having obtained the
consent or approval of both Overlandlord and Sublessor (and Sublessor’s right to
withhold consent or approval shall be independent of Overlandlord’s right, but
shall not be unreasonably withheld or delayed);

(2)Sublessee shall not request Overlandlord’s consent or approval directly (and
no efforts by Sublessor to obtain Overlandlord’s consent or approval shall
constitute Sublessor’s consent or approval or prejudice Sublessor’s right to
withhold consent or approval), provided, however, that Sublessee may directly
contact Overlandlord with respect to overtime Building Services; and

(3)in no event shall Sublessor be required to give its consent or approval prior
to Overlandlord doing so.

 

7

 

 

 

 

 

--------------------------------------------------------------------------------

 

(f)Sublessor shall not voluntarily terminate or voluntarily consent to the
termination of the Overlease in whole or with respect to the Sublease Premises
unless such termination is effected pursuant to a right of termination arising
out of casualty or condemnation set forth in the Overlease (it being understood
that Sublessor shall have the right to exercise any such right of
termination).  So long as Sublessee has complied with its payment and
performance obligations under this Sublease, Sublessor shall comply with its
payment and performance obligations under the Overlease. If the Overlease shall
terminate for any reason then this Sublease shall also terminate, subject to the
immediately following sentence.  Sublessor shall not have any liability to
Sublessee on account of any such termination unless such termination (a) shall
have arisen out of a default under the Overlease by Sublessor not arising out of
a default hereunder by Sublessee or (b) shall have been effected by Sublessor in
violation of this Section 6(f). If the Sublease Premises shall be damaged by
circumstances in which Overlandlord is required to make repairs pursuant to the
provisions of the Overlease, Sublessor shall use commercially reasonable efforts
to cause the obligations of the Overlease to be fulfilled by Overlandlord in
accordance with the terms of the Overlease.  No damages, compensation or claims
shall be payable by Sublessor for inconvenience, loss of business or annoyance
arising from any repair or restoration of any portion of the Sublease Premises
or of the Building, unless Sublessor receives compensation from Overlandlord for
such inconvenience, loss of business or annoyance that is expressly allocable to
the Sublease Premises.

7.Use.

(a)Subject to Overlandlord’s consent to this Sublease and the terms of the
Overlease, Sublessee shall use and occupy the Sublease Premises for general
office and related uses and for no other purpose whatsoever (the “Permitted
Uses”).

(b)Subject to and in accordance with the other terms and conditions of this
Sublease and the Overlease, Sublessee shall use the Sublease Premises solely for
the Permitted Uses.  Sublessee shall not use or permit or suffer the use of the
Sublease Premises for any other business or purpose.  Sublessee agrees to
conduct Sublessee’s business in the Sublease Premises under Sublessee’s trade
name first above-appearing, which Sublessee represents it has the right to use.

8.Indemnification and Subordination.

To the extent of the Incorporated Provisions, Sublessee does hereby covenant and
agree not to perform or fail to perform any act which would cause Sublessor to
be in breach of any duty or obligation contained or imposed on Sublessor by any
of the Incorporated Provisions with respect to the Sublease Premises except as
otherwise herein specified, and Sublessee agrees to indemnify, defend (by
counsel reasonably acceptable to Sublessor) and hold Sublessor  harmless against
any claim or liability asserted against Sublessor by reason of Sublessee’s
failure to perform such obligations.  Sublessee agrees that this Sublease is
separate from and subordinate to any agreement to which the Overlease (and
amendments thereto) is subject.

9.Default and Remedies.

 

8

 

 

 

 

 

--------------------------------------------------------------------------------

 

(a)Notwithstanding any other provision of this Sublease, Sublessee shall perform
all of its obligations hereunder at such times, by such dates or within such
periods as Sublessor shall be required to perform its corresponding obligations
under the Overlease.  In the event Sublessee shall default in the full
performance of any of the terms, covenants and conditions on its part to be
performed under this Sublease, then, subject to Section 9(b) hereof, Sublessor
shall have the same rights and remedies with respect to such default as are
given to Overlandlord under the Overlease, all with the same force and effect as
though the provisions of the Overlease with respect to defaults, and the rights
and remedies of the Overlandlord in the event thereof, were set forth at length
herein.  Sublessee further agrees that Sublessor shall have no liability of any
nature whatsoever to Sublessee as a consequence of Overlandlord’s default under
the Overlease, including but not limited to, Overlandlord’s breach of a covenant
of quiet enjoyment.

(b)If Overlandlord shall give any notice of failure or default under the
Overlease arising out of any failure by Sublessee to perform any of its
obligations hereunder (other than the payment of money) then Sublessor shall
promptly furnish Sublessee with a copy thereof.  If the Overlease shall provide
any grace or cure period for such failure or default then the grace or cure
period hereunder shall expire two (2) days prior to the date on which the grace
or cure period under the Overlease shall expire. In no event shall this Section
9(b) extend the time, date or period by or within which Sublessee is required to
perform.  

(c)Sublessor agrees to forward to Sublessee, promptly upon receipt thereof by
Sublessor, a copy of any such notice of default received by Sublessor in its
capacity as tenant under the Overlease.  Sublessee agrees to forward to
Sublessor, promptly upon receipt thereof, copies of any notices received by
Sublessee with respect to the Sublease Premises from Overlandlord or from any
governmental authorities.

10.Sublessor’s Right to Cure.

(a)If Sublessee shall fail to perform any of its obligations hereunder,
Sublessor shall have the right (but not the obligation) to perform or endeavor
to perform such obligations, at Sublessee’s expense, and Sublessee shall, within
five (5) business days of Sublessor’s demand from time to time, reimburse
Sublessor for all costs and expenses incurred by Sublessor in doing so.  Except
in case of any emergency, Sublessor shall give Sublessee reasonable prior
written notice of its intention to take action pursuant to this Section 10(a),
and Sublessee shall have five (5) business days from receipt of such written
notice to commence and thereafter diligently pursue the performance of such
obligations or Sublessor shall be entitled to take the actions provided for
under this Section 10(a). Notwithstanding the foregoing, Sublessor’s rights
hereunder shall not be greater than the rights of the Overlandlord under the
terms of the Overlease and Sublessee’s payment rights and obligation shall be
similar to Sublessor’s payment rights and obligations under the terms of the
Overlease.

(b)If Sublessor makes any expenditures or incurs any obligations for the payment
of money, including attorney’s fees, in connection with (i) defending any action
brought by Sublessee against Sublessor or against Overlandlord and naming
Sublessor which is prohibited by the terms hereof or for which Sublessee does
not ultimately prevail or (ii) curing Sublessee’s defaults or in instituting,
prosecuting or defending any action or proceeding, by

 

9

 

 

 

 

 

--------------------------------------------------------------------------------

 

reason of any default of Sublessee hereunder or of Overlandlord under the
Overlease, such sums paid or obligations incurred, with interest thereon at the
maximum interest rate allowed by law between contracting parties, shall be paid
by Sublessee to Sublessor as Additional Rent within upon demand by Sublessor.
Sublessor shall have the same rights with respect thereto, and Sublessee shall
have the same obligations therefor as if same constituted Base Rent hereunder.

11.Services.

(a) Subject to Section 6(c) hereof, so long as Sublessee is not in default
hereunder, Sublessee shall be entitled to receive all services to be rendered to
Sublessor under the Overlease in so far as such services pertain to the Sublease
Premises.  Sublessee shall be responsible for all charges relating thereto as
provided in the Overlease.

(b) In furtherance of Section 6(c) hereof, Sublessee does, to the extent
permitted by law, and except for the wrongful acts or gross negligence of
Sublessor, hereby waive any cause of action and any right to bring any action
against Sublessor by reason of any act or omission of Overlandlord.  

12.Electricity and HVAC.

(a)Sublessee’s use of electricity shall not at any time exceed, either in
voltage, rated capacity or overall load, the capacity of the electrical system
within or serving the Sublease Premises and Sublessee shall not overload any
component of such system, in each case provided that the electrical system
capacity is at least the capacity available as of the Effective Date.  In no
event shall Sublessee draw more electricity than that which the feeders, risers,
panels and other electricity supply equipment (as equipped as of the Effective
Date) serving the Sublease Premises are capable of safely supplying or which is
standard for Tenant’s Permitted Use (as defined in the Overlease).

(b)In no event shall Sublessor have any obligations, liability for any defect
in, or liability for any interruption or failure of, the electricity furnished
to the Sublease Premises.  Sublessor shall not be deemed to have made any
representation with respect to the capacity of electrical system within or
serving the Sublease Premises or the amount of electricity available in the
Sublease Premises.

(c)Sublessee shall pay Sublessee’s Operating Share of the electricity costs
allocated to the Overlease Premises.

(d)Notwithstanding anything in this Sublease to the contrary, if Sublessee is in
default of Section 12(a) above, then Sublessor shall be entitled to take all
reasonable steps necessary to correct such default and charge the actual cost
therefor to Sublessee, which shall be paid within five (5) Business Days of
Sublessor’s demand.  

13.Attornment.

(a)Sublessee agrees that if by reason of default on the part of Sublessor or
Overlandlord under any ground, superior or underlying lease or any mortgage on
the Building, land and/or improvements or on any such ground, superior or
underlying lease, a ground,

 

10

 

 

 

 

 

--------------------------------------------------------------------------------

 

superior or underlying lessor or a mortgagee (collectively, “Underlying Lessor”)
shall enter into and become possessed of the real property of which the Sublease
Premises form a part, or any part or parts of such real property either through
possession or foreclosure action or proceedings, or through the issuance and
delivery of a deed or a new lease of the premises covered by the ground,
superior or underlying lease, then, if this Sublease is in full force and effect
at such time, Sublessee shall attorn to such Underlying Lessor as its landlord,
and upon such Underlying Lessor’s request, execute and deliver all instruments
necessary or appropriate to confirm such attornment and recognition.

(b)Notwithstanding such attornment and recognition, such Underlying Lessor shall
not (i) be liable for any previous act or omission of the Overlandlord under
this Sublease, (ii) be subject to any offset, not expressly provided for in this
Sublease, that shall have accrued to Sublessee hereunder against said
Overlandlord, or (iii) be bound by any modification of this Sublease or by any
prepayment of more than one month’s Base Rent and/or Additional Rent, unless
such modification or prepayment shall have been previously approved in writing
by the Underlying Lessor.  Sublessee hereunder hereby waives all rights under
any present or future law to elect, by reason of the termination of such
underlying lease, to terminate this Sublease or surrender possession of the
Sublease Premises.

14.Security Deposit.

(a)Sublessee shall deliver to Sublessor an irrevocable commercial letter of
credit (the “Letter of Credit”) in the amount of Three Hundred Thousand Dollars
($300,000) (the “Security Deposit”) upon the execution of this Sublease to be
held as security for the faithful performance and observation by Sublessee of
the terms, covenants and conditions of this Sublease.  Time is of the essence
with respect to Sublessee’s delivery of the Letter of Credit.  It is agreed that
in the event Sublessee defaults in respect of any of the terms, covenants and
conditions of this Sublease, including, but not limited to, the payment of Base
Rent and/or Additional Rent, Sublessor may use, apply or retain the whole or any
part of the Security Deposit to the extent required for the payment of any Base
Rent or Additional Rent or any other sum which Sublessor may expend or may be
required to expend by reason of Sublessee’s default in respect of any of the
terms, covenants and conditions of this Sublease, including, but not limited to,
any damages or deficiency in the re-letting of the Sublease Premises (excluding
any tenant improvement allowance or customized build-out costs for the
subsequent subtenant), whether such damages or deficiency accrued before or
after summary proceeding or other re-entry by Sublessor.  In the event that
Sublessee shall fully and faithfully comply with all of the terms, provisions,
covenants and conditions of this Sublease after the date fixed as the end of the
Term and after delivery of entire possession of the Sublease Premises to
Sublessor.    

(b)In the event of a transfer of the interest of Sublessor in the Sublease
Premises, Sublessor shall have the right to transfer the Security Deposit to the
transferee and Sublessor shall thereupon be released by Sublessee from all
liability for the return of such Security Deposit. In such event, Sublessee
agrees to look to the new sublessor solely for the return of said Security
Deposit, and it is agreed that the provisions hereof shall apply to every
transfer or assignment made of the Security Deposit to a new
Sublessor.  Sublessee further covenants that it will not assign or encumber or
attempt to assign or encumber the monies deposited herein as the Security
Deposit, and that neither Sublessor nor its successors or assigns

 

11

 

 

 

 

 

--------------------------------------------------------------------------------

 

shall be bound by any such assignment, encumbrance or attempted assignment or
attempted encumbrance.

(c)Letter of Credit.

(1)The Letter of Credit shall be issued by a member bank of the New York
Clearinghouse Association, in form and substance reasonably acceptable to
Sublessor, and payable upon presentation by Sublessor to such bank of a
sight-draft, without presentation of any other documents, statement or
authorizations, and shall provide (i) for the continuance of such credit for the
period of at least one (1) year from the date of execution hereof, (ii) for the
automatic extension of such letter of Credit for additional periods of one (1)
year from the initial and each future expiration date thereof (the last such
extension to provide for the continuance of such Letter of Credit for at least
three (3) months beyond the Expiration Date) unless such bank gives Sublessor
notice of its intention not to renew such Letter of Credit, not less than
forty-five days prior to the initial or any future expiration date of such
Letter of Credit, (iii) that in the event such notice is given by such bank,
Sublessor shall have the right to draw on such bank at sight for the balance
remaining in such Letter of Credit and hold and apply the proceeds thereof in
accordance with the provisions of this Sublease, (iv) partial draws shall be
permitted and (v) the Letter of Credit shall be freely transferable (without
costs or fees payable by Sublessor).    

(2)In the event that Sublessor transfers its right, title and interest under
this Sublease to a third party and the issuing bank does not consent to the
transfer of such Letter of Credit to such third party, Sublessor may draw on the
Letter of Credit, and the proceeds of such Letter of Credit shall then be held
and applied as security (and be replenished, if necessary) as herein provided.

(3)Sublessor shall have the right to draw upon the Letter of Credit (or portions
thereof) in order to remedy any default by Sublessee.  If Sublessor shall have
drawn upon the Letter of Credit to remedy any default by Sublessee, Sublessee,
within ten (10) business days after notice of such reduction, deliver to
Sublessor a replacement Letter of Credit or an additional Letter of Credit, in
form and substance satisfactory to Sublessor, issued by the same bank (or other
bank satisfactory to Sublessor) in the amount necessary to restore the Letter of
Credit to the Security Deposit amount.

(d)Notwithstanding anything to the contrary in this Sublease, Sublessee will
have the option to initially provide a cash Security Deposit simultaneously with
the execution of this Sublease in lieu of the Letter of Credit.  Sublessee must
replace any cash Security Deposit with a Letter of Credit within thirty (30)
days following the Effective Date.  Upon receipt of the Letter of Credit,
Sublessor shall promptly return the cash Security Deposit to Sublessee.

15.Notices.

Any notice, demand, consent, approval, direction, agreement or other
communication required or permitted hereunder or under any other documents in
connection herewith shall be in writing and shall be directed as follows:

 

12

 

 

 

 

 

--------------------------------------------------------------------------------

 

If to Sublessor:

McDermott Will & Emery LLP

340 Madison Avenue

New York, New York 10173

Attention: Daniel Martin, Esq.

Fax: (646) 439 - 9248

 

If to Sublessee:

Dermira, Inc.

275 Middlefield Road, #150

Menlo Park, CA 94025

Attention: Legal Department

Fax: (650) 365-3410

 

With copies to:

Fenwick & West LLP

555 California Street, 12th Floor

San Francisco, CA 94104

Attention: Doug Cogen, Esq.

Fax: dcogen@fenwick.com

 

or to such changed address as a party hereto shall designate to the other
parties hereto from time to time in writing.  Notices shall be (i) personally
delivered by Federal Express, United Parcel Service or other comparable
overnight courier service to the offices set forth above, in which case they
shall be deemed delivered on the date of delivery (or first business day
thereafter if delivered other than on a business day or after 5:00 P.M. New
York, New York time to said offices); or (ii) sent by certified mail, return
receipt requested, in which case they shall be deemed delivered on the date
shown on the receipt unless delivery is refused or delayed by the addressee in
which event they shall be deemed delivered on the third day after the date of
deposit in the U.S. Mail.  Attorneys for the parties are authorized to give all
notices hereunder.

16.Sublessor’s Work.

(a) To the extent not already completed, Sublessor or its designated
contractor(s), in accordance with the provisions of this Article 16, shall
perform the work (“Sublessor’s Work”) set forth in the plans described on
Exhibit D attached hereto and made a part hereof; provided, however, that
Sublessor shall have the right to make any changes in Sublessor’s Work required
by (i) any governmental department or bureau having jurisdiction over the
Building or (ii) Overlandlord.  Sublessee may not make changes to Sublessor’s
Work during Sublessor’s performance thereof without Sublessor’s approval which
shall not be unreasonably withheld, conditioned or delayed and Overlandlord’s
approval (if such approval is required under the terms of the Overlease);
however, Sublessee shall be responsible for any additional cost relating to such
changes.  Sublessor’s Work shall be performed by Sublessor only once, it being
understood that Sublessor’s obligation to perform Sublessor’s Work is a single,
non-recurring obligation.  

 

13

 

 

 

 

 

--------------------------------------------------------------------------------

 

(b)Sublessee hereby acknowledges that the Commencement Date hereunder is
indeterminate and shall occur only as provided in Article 2 above.  Sublessee
hereby waives any damages which may result from any delay in the completion of
Sublessor’s Work (or any portion thereof) or the delivery of possession of the
Sublease Premises on or by any particular date or dates.  Sublessor shall use
commercially reasonable efforts, subject to force majeure or any other
circumstances outside of Sublessor’s control, to cause the completion of
Sublessor’s Work to occur by January 31, 2018.

(c)All furniture, fixtures and equipment identified in Exhibit E attached hereto
and made a part hereof (the “FF&E”) shall remain in the Sublease Premises for
Sublessee’s use during the Term, provided that all such FF&E shall be in their
“as is” condition and state of repair, and provided further than Sublessor makes
no warranties or representations whatsoever with respect to such FF&E. At the
end of the Term, Sublessee shall take title to the FF&E and shall remove the
FF&E from the Sublease Premises and any damage caused by such removal shall be
promptly repaired by Sublessee.  Any furniture, fixtures or equipment that is in
the Sublease Premises as of the Commencement Date but is not included in Exhibit
E shall be removed from the Sublease Premises by Sublessor, at its sole cost,
prior to the Commencement Date and any damage caused by such removal shall be
promptly repaired by Sublessor.

(d)Other than Sublessor’s Work, Sublessor shall have no obligation to pay any
money or perform any other work in, or make any alteration, or improvements to,
the Sublease Premises to ready the Sublease Premises for Sublessee’s initial
occupancy and, but for Sublessor’s Work, Sublessee accepts the Sublease Premises
in its AS-IS and WHERE-AS condition as of the Commencement Date.

(e)On or about the Commencement Date, Sublessor shall provide Sublessee with an
ACP-5 certificate for the Sublease Premises.

17.Condition of the Sublease Premises.  Sublessor has made no representation,
agreement or promises with respect to the Building or the Sublease Premises
other than those expressly set forth in this Sublease.   No rights are to be
deemed acquired by Sublessee, by implication or otherwise, except those
expressly granted herein.  Notwithstanding the foregoing, Sublessor is not aware
of any violations of building codes or ordinances or the presence of any
asbestos or hazardous materials within the Sublease Premises.  This Sublease and
the Incorporated Provisions contain the entire agreement between Sublessor and
Sublessee with respect to the Sublease Premises.

 

14

 

 

 

 

 

--------------------------------------------------------------------------------

 

18.Surrender and Hold Over Tenancy.

(a)On the Expiration Date or earlier termination of this Sublease, Sublessee
shall quit and surrender the Sublease Premises in “broom clean” condition,
ordinary wear and tear excepted and shall surrender all keys for the Sublease
Premises to Sublessor at the place then fixed for the payment of
rent.  Sublessee shall remove only those fixtures, alterations, equipment,
improvements and related appurtenances that it installed during the Term and
that are required to be removed in accordance with the Overlease, and in such
case in compliance with the Overlease.

(b)In the event Sublessee, or anyone claiming status through or on behalf of
Sublessee, remains in possession of the Sublease Premises after the Expiration
Date or earlier termination of this Sublease without the execution of a new
sublease or a direct lease with Overlandlord, (i) Sublessor shall be entitled to
all of the rights and remedies of a landlord against a tenant holding over after
the expiration of a term and to such other rights and remedies as may be
provided for in this Sublease at law or in equity, and (ii) Sublessee, at the
option of Sublessor, shall be deemed to be occupying the Sublease Premises as a
tenant from month to month, at a monthly rental equal to the holdover amounts
due under the Overlease with respect to the Overlease Premises, subject to all
of the other terms of this Sublease insofar as the same are applicable to a
month-to-month tenancy.

(c)If Sublessee shall hold-over or remain in possession of any portion of the
Sublease Premises beyond the Expiration Date, Sublessee shall be subject not
only to summary proceeding and all damages related thereto, including without
limitation all claims, damages, and liabilities claimed by Overlandlord in
connection with or arising out of such holdover, but also to any consequential
damages arising therefrom.  

19.Assignment and Sublease.

Sublessee shall not sublease all or any portion of the Sublease Premises, or
assign, mortgage, encumber or otherwise transfer this Sublease, nor underlet or
suffer to permit the Sublease Premises or any part thereof to be used by others,
by operation of law or otherwise, without the prior written consent of the
Overlandlord and Sublessor granted in accordance with the terms, conditions and
provisions of Article 14 of the Overlease.  Notwithstanding the foregoing,
Sublessor’s consent with respect to any such sublease or assignment shall not be
unreasonably withheld, conditioned or delayed.

20.Sublessee’s Alterations and Improvements.

(a)Sublessee desires to make initial alterations and installations as set forth
in Exhibit B attached hereto (“Initial Alterations”) and by this reference
incorporated herein and may desire to make further alterations or installations
from time to time during the Term (together with the Initial Alterations,
collectively, “Alterations”).  All Alterations shall be paid for at Sublessee’s
sole cost and expense.

(b) On or after the thirty-first (31st) day following the Effective Date,
subject to the requirements of Section 20(c) below and the Overlease, Sublessee
shall commence the work required for installation of the Initial Alterations
(“Sublessee’s Work”); provided, however, that

 

15

 

 

 

 

 

--------------------------------------------------------------------------------

 

with respect to Sublessee’s Work, Sublessor shall use commercially reasonable
efforts to cooperate with and assist Sublessee in satisfying the requirements of
the Overlease.  

(c)In performing Sublessee’s Work, Sublessee shall observe the following
covenants and restrictions, without limitation of any other covenants or
restrictions that may be imposed on Sublessee’s Work by this Sublease, by the
Overlease, by operation of law or otherwise:

(1)Sublessee acknowledges and agrees that the performance of Sublessee’s Work
shall be subject and subordinate in all respects to the performance of
Sublessor’s Work, and accepts any delays or hindrances to Sublessee’s Work
caused by Sublessor’s Work including, without limitation, delays or hindrances
caused by Sublessor’s Work in the plaza and lobby spaces of the Building. Any
material delays in Sublessor’s Work caused by Sublessee’s Work, whether directly
or indirectly, shall be deemed a Sublessee’s Delay.

(2)All Sublessee’s Work causing, creating, generating, or resulting in the
creation or generation of any amount of noise, odors, or vibrations that may
interfere with or adversely affect the comfort or operation of Sublessor’s
business shall be performed on days other than Business Days or on Business Days
between the hours of 12:00 am and 8:30 am and/or between the hours of 7:00 pm
and 11:59 pm.

(3) Sublessee shall observe and adhere to the reasonable rules and regulations
imposed by Sublessor and Overlandlord with respect to the Building and the
Sublease Premises including, but not limited to, rules concerning the security
of and access to the Building and the Sublease Premises.

(e)All Alterations to the Sublease Premises that Sublessee desires to make and
perform from time to time during the Term shall be made in accordance with the
Overlease and require the prior written consent of Overlandlord and Sublessor,
subject, in each case, to the standards of consent and requirements of
commencement and completion as provided in the Overlease.  Notwithstanding
anything to the contrary contained herein or in the Overlease, Sublessee shall
not be obligated to pay for any costs and expenses relating to Sublessor’s
review of such Alterations except to the extent that (i) such costs and expenses
are the reasonable out-of-pocket expenses actually incurred by Sublessor to
review such Alterations or (ii) such costs and expenses are incurred by
Overlandlord and charged to Sublessor in accordance with the Overlease; in each
case, any such costs and expenses shall be paid by Sublessee as Additional Rent
within five (5) days following Sublessor’s written demand therefor.  Subject to
the Overlease, Sublessee shall be permitted to use its own contractors and
subcontractors for all phases of the Alterations and for all phases of any
subsequent alterations, subject to Overlandlord’s consent (if required pursuant
to the Overlease) and Sublessor’s consent, provided, however, that Sublessor’s
consent shall not be unreasonably withheld, conditioned or delayed.  

21.Building Directory.

Sublessee shall have its proportionate share of directory listings in the
Building directory.  Sublessee shall pay Overlandlord’s standard fee for any
work performed in connection with adding, changing or deleting its lines in the
Building directory.  Sublessee shall be entitled to

 

16

 

 

 

 

 

--------------------------------------------------------------------------------

 

install signage in the elevator lobby on the 3rd floor of the Building that
identifies Sublessee and suite number, which signage shall be subject to the
terms and conditions governing such signage set forth in the Overlease.  Any
such signage installed by (or at the direction of) Sublessee shall be removed by
Sublessee on or prior to the Expiration Date or the earlier termination of this
Sublease.  The installation and removal (including, without limitation, the
repair of any damage occasioned thereby) of such signage shall be performed at
Sublessee’s sole cost and expense.

22.Access to the Sublease Premises.

Subject to Overlandlord’s reasonable security regulations and circumstances
beyond Overlandlord’s control, Sublessee and its agents and employees shall have
access to the Sublease Premises, twenty-four hours per day, three hundred
sixty-five days per year and may provide for card access that is unique to
Sublessee and not shared with Sublessor.

23.Confidential and Protected Information.  Sublessee and Sublessor, together
with their respective partners, officers, directors, principals, members and
employees, shall maintain the terms and conditions of this Sublease confidential
and, without the prior written consent of the other, shall neither discuss nor
disclose the existence or terms of this Sublease to any party other than (a) the
Broker, (b) Overlandlord, and (c) their respective attorneys, accountants and
other advisors and services providers, or if required to do so to enforce the
terms of, or otherwise preserve or protect its rights under, the Overlease or as
may otherwise be required to be disclosed by law or judicial process; provided
that, if Sublessee is required or requested by legal process to disclose the
terms and conditions of this Sublease, Sublessee shall provide Sublessor with
prompt notice of such requirement or request, together with a copy of the
proposed disclosure, and shall obtain the prior written consent of Sublessor
(not to be unreasonably withheld, conditioned or delayed) prior to making such
disclosure.

24.Brokers.

Sublessee and Sublessor each covenant, warrant and represent that it has not
dealt with any brokers in connection with this Sublease other than Cornish &
Carey Commercial dba Newmark Cornish & Carey (the “Broker”). Sublessor agrees to
pay the commission of Broker in accordance with a separate agreement.  Sublessor
agrees to indemnify and hold Sublessee harmless from any and all liability,
damage, and costs, expenses and fees (including attorneys’ fees) which Sublessee
may incur or be required to pay as a result of Sublessor’s dealings with any
broker including the Broker or Sublessor’s breach of the foregoing
representation and warranty.  Sublessee agrees to indemnify and hold Sublessor
harmless from any and all liability, damage, costs, expenses and fees (including
attorneys’ fees) which Sublessor may incur or be required to pay as a result of
Sublessee’s dealings with any broker other than Broker or Sublessee’s breach of
the foregoing representation and warranty.

25.No Waiver.

No act or thing done by Sublessor or its agents during the Term shall be deemed
an acceptance of a surrender of the Sublease Premises, and no agreement to
accept such a waiver shall be valid unless in a writing signed by
Sublessor.  The failure of either party to seek redress for violation of, or to
insist upon the strict performance of, any term, covenant or condition of

 

17

 

 

 

 

 

--------------------------------------------------------------------------------

 

this Sublease shall be deemed to have waived any subsequent or other violations
of the terms of this Sublease.

26.Entire Agreement.

This Sublease, together with the Incorporated Provisions, constitutes and
contains the entire agreement between the parties with respect to the subject
matter hereof and each party acknowledges that it did not, in entering this
Sublease, rely upon any representation or promises made by or on behalf of the
other except as expressly set forth herein.  No provision of this Sublease shall
be modified, waived or discharged other than by an instrument in writing signed
by Sublessor and Sublessee.

27.Severability.

Whenever possible, each provision of this Sublease shall be interpreted in such
manner as to be effective and valid under applicable law.  If, however, any
provision of this Sublease or the application of any provision to any party or
circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating this Sublease or any provision hereof, or the application
of the provision in question to other parties or circumstances.

28.Construction.

All parties to this Sublease and their counsel have reviewed and revised this
Sublease, and hereby agree that the rule of construction that any ambiguities
are to be construed and resolved against the drafting party shall not be applied
to the interpretation of this Sublease.

29.Counterpart and Electronic Signatures.

This Sublease may be executed in several counterparts, all of which constitute
one and the same instrument.  This Sublease may be executed by facsimile or
electronic transmission, provided that original counterparts will be delivered
concurrently by overnight courier.

30.Waiver of Trial By Jury.

Sublessor and Sublessee waive the right to trial by jury in a court action,
proceeding or counterclaim on any matters concerning this Sublease, the
relationship of Sublessor and Sublessee or the use or occupancy of the Sublease
Premises by Sublessee.

31.Successors and Assigns.

The covenants, agreements, terms and conditions contained in this Sublease shall
bind and inure to the benefit of the parties hereto and their respective
successors, and, except as otherwise provided in this Sublease, their respective
assigns.

 

18

 

 

 

 

 

--------------------------------------------------------------------------------

 

32.Miscellaneous.

(a)Nothing contained in this Sublease shall be deemed or construed by the
parties hereto or by any third party to create the relationship of principal and
agent or of partnership or of joint venture or of any association between
Sublessor and Sublessee other than the relationship of sublessor and sublessee,
any intention to create any other relationship being hereby expressly disavowed.

(b)Neither this Sublease nor any memorandum thereof shall be recorded.

(c)As used in this Sublease, and where the context so requires:  (i) the
masculine shall be deemed to include the feminine and neuter and vice-versa, and
(ii) the singular shall be deemed to include the plural and vice-versa.

(d)This Sublease shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to the laws of any
other jurisdiction that might be applied because of the conflicts of laws
principles of the State of California.

(e)Time is of the essence with respect to each covenant, term and provision of
this Sublease to be performed by Sublessee.

(f)The liability of Sublessor and Sublessee under this Sublease shall be limited
to the assets, from time to time, of such party, excluding (i) any claim or
recourse against any partner, member, shareholder, officer, director or manager
of such party or holder of other ownership interest in such party; (ii) any
client files and other documents or records relating to or created or obtained
in connection with such party’s business and (iii) all assets held in pension or
profit sharing plans.  In no event shall any partner, member, shareholder,
officer, director or manager of Sublessee or Sublessor or holder of other
ownership interest in such party be liable for the payment or performance of the
obligations or liabilities of such party hereunder, either directly or
indirectly, by way of contribution or otherwise.

(g)Intentionally omitted.

(h)Submission by or on behalf of Sublessor of the within Sublease, or any draft
thereof, for execution by Sublessee shall confer no rights nor impose any
obligations on either party with respect to the Sublease Premises or any of the
subject matter hereof unless and until:  (i) both Sublessor and Sublessee shall
have executed this Sublease; (ii) Sublessor shall have delivered a
fully-executed original hereof to Sublessee; (iii) Sublessee has funded its
Security Deposit and paid its first month Base Rent and (iv) Overlandlord shall
have consented to this Sublease.  Sublessee waives any claim against
Overlandlord arising out of any failure or refusal by Overlandlord to grant
consent.

(i)In addition to and without limiting anything set forth in Section 32(h),
above, this Sublease is subject to the express written consent of the
Overlandlord (in form and substance reasonably acceptable to Sublessor and
Sublessee), and shall be of no force or effect until and unless it shall have
been approved and executed by or on behalf of the Overlandlord.  In the event
that such consent has been denied, this Sublease shall be null and void ab
initio, and Sublessee shall have and claim no rights hereunder or in connection
herewith.  Notwithstanding

 

19

 

 

 

 

 

--------------------------------------------------------------------------------

 

anything to the contrary contained herein, in the event this Sublease shall not
have been approved by the Overlandlord on or before the thirtieth (30th) day
from the date hereof, then either Sublessor or Sublessee may terminate this
Sublease upon written notice to the other party.  

(j)The captions appearing within the body of this Sublease have been inserted as
a matter of convenience and for reference only and in no way define, limit or
enlarge the scope of meaning of this Sublease or any provision of this Sublease.

(k)Sublessor hereby represents as follows:

(1)A true, correct and complete copy of the Overlease (as redacted) has been
provided to Sublessee and represents the entire agreement between Sublessor and
Overlandlord with respect to the Sublease Premises.  The Overlease is unmodified
and in full force and effect.

(2)To Sublessor’s knowledge, neither Sublessor nor Overlandlord is in default
under the Overlease (beyond applicable notice and cure periods).

(l)The time limits provided in the Overlease for the giving of notices, making
demands, performance of any act, condition or covenant, or the exercise of any
right, remedy or option, are changed for the purposes of this Sublease, by
lengthening or shortening the same in each instance by three (3) days, as
appropriate, so that notices may be given, demands made, or any act, condition
or covenant performed, or any right, remedy or option hereunder exercised, by
Sublessor or Sublessee, as the case may be (and each party covenants that it
will do so), within the time limit relating thereto contained in the
Overlease.  Sublessor shall, no later than three (3) business days after receipt
thereof, give to Sublessee a copy of each notice  and demand received from
Overlandlord concerning the Sublease Premises and shall within such time give to
Overlandlord a copy, or the substance of, each notice and demand received from
Sublessee concerning the Sublease Premises.

(m)Sublessor’s refusal to consent to any matter or thing, whenever Sublessor’s
consent or approval is required under this Sublease or under the Overlease shall
be deemed reasonable if, inter alia, Overlandlord has refused to give such
consent or approval (provided that Sublessor has used commercially reasonable
efforts to ensure that Overlandlord receives and understands such request).

(n)Pursuant to Section 1938 of the California Civil Code, Sublessor hereby
advises Sublessee that the Sublease Premises, as delivered to Sublessee, has not
undergone an inspection by a Certified Access Specialist (CASp).  Sublessor
makes no representations or warranties with respect to the Sublease Premises
complying with any applicable federal, state and local standards, codes, rules
and regulations governing physical access for persons with disabilities at
places of public accommodation, including, but not limited to, the Americans
with Disabilities Act of 1990, California’s Unruh Civil Rights Act, California
Building Standards Code, or California Health and Safety Code.

[The remainder of the page is intentionally omitted.  Signature pages and
Exhibits follow.]




 

20

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sublessor and Sublessee have respectively signed this
Sublease as of the day, month and year first above written.

 

 

SUBLESSOR:

MCDERMOTT WILL & EMERY LLP

By:  /s/ John Yoshimura

       Name: John Yoshimura

       Title: COO

 

 

SUBLESSEE:

 

DERMIRA, INC.

 

 

By:  /s/ Andrew L. Guggenhime

        Name: Andrew L. Guggenhime

        Title: Chief Operating Officer and Chief Financial Officer

 

 

 

 

21

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.2

EXHIBIT A

SUBLEASE PREMISES

[g20171106201614894194.jpg]

 




 

--------------------------------------------------------------------------------

 

EXHIBIT B

INITIAL ALTERATIONS

 

•

Install new carpet

 

•

Paint walls

 

•

Move in furniture, fixtures and equipment

 

•

Install video conferencing equipment into corner offices

 

•

Re-cable offices if needed for high speed internet access

 

•

Install security system tied to Sublessee’s other premises in building

 

•

Consider and install showers if commercially feasible

 

•

Remove certain walls and potentially add certain partitions

 

 

 

 

2

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.2

EXHIBIT C

 

 

INCORPORATED PROVISIONS

The following provisions are incorporated from the Overlease into this Sublease:

Original Lease:

 

In “Basic Lease Information”, the definitions “Property Description”, “Common
Areas”, “Tenant’s Permitted Use”, “Tenant’s Minimum Liability Insurance
Coverage”, and “Landlord’s Address For Notices”; Sections 1.4 (excluding the
first sentence), 1.5, 1.7, 1.8, and 1.10; Sections 2.1 and 2.2 (excluding
Section 2.2(A) and (B)); Section 3.2; Sections 4.1 – 4.4, and 4.6 – 4.9; Article
5 (excluding Section 5.2(A), (B), and (C)); Article 6; Articles 7 – 10; Article
13 – 16; Exhibit A and Exhibit F.

 

First Amendment: None.

 

Second Amendment: None.

 

Third Amendment: None.

Fourth Amendment: Section 2, which reads as follows: “Extension of the Lease
Term.  The Term of the Lease is hereby extended through and including April 30,
2024.”

 




 

--------------------------------------------------------------------------------

 

EXHIBIT D

SUBLESSOR’S WORK

Pursuant to Article 16 of this Sublease, Sublessor agrees to perform the
following work and installations in the Sublease Premises:

 

Sublessor shall demise the Sublease Premises in accordance with local and
municipal building codes.

 

Sublessor shall remove any branding associated with Sublessor from the Demised
Premises, and repair any damage caused by such removal.

 

Sublessor shall demise a multi-tenant elevator lobby in the Building.

 

Sublessor shall remove any unwanted furniture, fixtures and equipment identified
by Sublessee and repair damage caused by removal.

 

Sublessor shall segregate all of Sublessor’s systems (Telecom, Security, etc.)
from Sublessee’s systems.

[g20171106201615381195.jpg]

 

The parties hereto shall agree upon detailed plans for the Sublessor’s Work via
a separate written agreement (which may occur through facsimile or electronic
transmission of PDF files).

 

2

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.2

EXHIBIT E

INVENTORY OF FF&E

 

•

Office Chairs: 117

 

•

Guest Chairs: 100

 

•

Free Stand Bookshelves: 84

 

•

Built-In Bookshelves: 134

 

•

U-Shaped Desks: 63

 

•

L-Shaped Desks: 10

 

 

 